DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 16, the limitation “wherein the at least one body proportion comprises an abdominal region of the user, and wherein the non-transitory computer-readable media further comprises instructions for calculating a change in body weight of a fetus within 
For example, [0043] of the published specification describes “calculating a body weight of the fetus by first calculating the dimensions of the user’s abdomen”.  That is, the passage uses the language “by first” calculating the dimensions of the user’s abdomen.  It is unclear what further steps of the calculation are disclosed in order to obtain the “weight of the fetus”.  That is, it is unclear how the fetus’ weight may be determined from the dimensions of the user’s abdomen alone.  For example, no computer processing algorithm is disclosed for obtaining the “weight of the fetus”.  Furthermore, no algorithms are disclosed for obtaining the “weight of the fetus” after the dimensions of the user’s abdomen are obtained.
Further, [0049]-[0050] of the published specification describes cameras collecting graphic data around the waistline of the user in order to obtain distance measurement which are used to calculate “an estimate of a size of the fetus within user”.  However, no algorithms are disclosed for obtaining the “weight of the fetus” after the dimensions of the user’s abdomen are obtained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 7, 12-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arshad et al. (US 2017/0011200; hereinafter Arshad) in view of Li et al. (US 2018/0184992; hereinafter Li).
Arshad shows a health-monitoring system (abstract) comprising: at least one camera (digital still or video camera, para [0103], para [0120]); a container, the container comprising a plurality of units, each of the plurality of units housing at least one medical product, diagnostic test, or medical device, wherein each of the at least one medical product, diagnostic test, or medical device is configured to collect a health measurement (Patients are monitored using hardware that collects bio-data like blood pressure, blood sugar, pulse oximetry, weight, heart rate, etc, para [0013]); a controller, the controller comprising a memory, and a data transmission receiver, wherein the 
Arshad also shows wherein the at least one camera comprises a 3D camera ([0120]); wherein the at least one camera comprises at least two cameras (plurality of US 692 which each have at least one camera, [0120]; also note that each US is comprised of plural cameras---for example mobile camera 694 and 2D camera 689, Figure 5); wherein the non-transitory computer-readable media further comprises instructions for compiling a 360 image of the user using the graphic data (complete 360 image of the patient is displayed; [0256], [0293], Figure 27A-27F); wherein the at least one health measurement comprises diagnostic medical imaging ([0117]-[0122); wherein the non-transitory computer-readable media further comprises instructions for applying an algorithm to transform the graphic data into obfuscated graphic data and for creating an analysis of the obfuscated graphic data (analyze camera images to detect abnormalities/obfuscations in the images; [0126]); wherein the at least one camera is disposed within a fixture (camera embodied in various physical devices, [0120]).  

Arshad fails to show non-transitory computer-readable media comprising instructions stored thereon that, when executed by the controller, cause the controller to apply an algorithm to calculate at least one body proportion of a user based, at least in 
Li discloses a system and method for medical imaging.  Li teaches non-transitory computer-readable media comprising instructions stored thereon that, when executed by the controller, cause the controller to apply an algorithm to calculate at least one body proportion of a user based, at least in part, on the graphic data collected by the at least one camera, and for calculating health data by combining the at least one body proportion with the health measurement (camera acquires images used to determine proportions of body parts, which is used to control acquisition of further medical diagnostic information from a PET scanner; [0146]).  Also, wherein the at least one body proportion comprises the user's height ([0146]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Arshad, to calculate a body proportion of a user based on data collected by a camera as taught by Li, as obtaining digital information regarding the precise size of the patient’s body will allow for additional control over medical systems such as a medical imager, to accurately analyze the patient based on their actual size and shape (body proportions).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arshad et al. (US 2017/0011200; hereinafter Arshad) in view of Li et al. (US 2018/0184992; hereinafter Li) as applied to claim 1 above, and further in view of Barnes et al. (US 2010/0069758; hereinafter Barnes).

Barnes discloses a hyperspectral imaging system.  Barnes teaches a light detection and ranging (LIDAR) unit ([0033]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Arshad and Li to additionally utilize LIDAR as taught by Barnes, in order to provide complementary diagnostic information regarding the subject, in addition to various other types of medical imaging data.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arshad et al. (US 2017/0011200; hereinafter Arshad) in view of Li et al. (US 2018/0184992; hereinafter Li) as applied to claim 1 above, and further in view of Mostafavi (US 2018/0276846).
Arshad fails to show at least two markers disposed in defined locations, wherein the non-transitory computer-readable media further comprises instructions for triangulating a position of the user based on the defined positions of the at least two markers and on graphic data comprising images which comprise the at least two markers.  
Mostafavi discloses patient monitoring cameras for use during medical procedures.  Mostafavi teaches at least two markers disposed in defined locations, wherein the non-transitory computer-readable media further comprises instructions for triangulating a position of the user based on the defined positions of the at least two 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Arshad and Li to utilize imaged markers to determine the position of the patient as taught by Mostafavi, as the use of markers will allow for accurately monitoring the position of the patient while capturing images of both the patient and the environment around the patient, by detecting the positions of the markers in the environment.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arshad et al. (US 2017/0011200; hereinafter Arshad) in view of Li et al. (US 2018/0184992; hereinafter Li) as applied to claim 1 above, and further in view of Kord (US 2015/0213653)
Arshad fails to show a mark on a floor, wherein the mark is a defined distance from the at least one camera.  
Kord discloses a motion capture system.  Kord teaches a mark on a floor, wherein the mark is a defined distance from the at least one camera (markers of the scale frame; [0029], [0031]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Arshad and Li to utilize a marker on the floor as taught by Kord, as this will allow for the patient to be repeatedly and accurately positioned in the same location and same distance in . 

Claim 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arshad et al. (US 2017/0011200; hereinafter Arshad) in view of Li et al. (US 2018/0184992; hereinafter Li) as applied to claims 1 and 5 above, and further in view of Narayan et al. (US 2019/0000350; hereinafter Narayan).
Arshad fails to show a pressure sensor, wherein the mark is disposed on the pressure sensor; wherein the at least one health measurement comprises the user's body weight; and a pressure sensor disposed on a floor within a field of view of the at least one camera, wherein the pressure sensor is in electronic communication with the controller, and wherein the pressure sensor is configured to conduct a measurement of the user's body weight and to transmit the measurement to the controller.  
Narayan discloses a system for diagnosis tailoring of health and disease.  Narayan teaches a pressure sensor, wherein the mark is disposed on the pressure sensor (weighing/pressure sensors in floor of the room, [0231]); wherein the at least one health measurement comprises the user's body weight; and a pressure sensor disposed on a floor within a field of view of the at least one camera, wherein the pressure sensor is in electronic communication with the controller, and wherein the pressure sensor is configured to conduct a measurement of the user's body weight and to transmit the measurement to the controller ([0231]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Arshad .

Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arshad et al. (US 2017/0011200; hereinafter Arshad) in view of Li et al. (US 2018/0184992; hereinafter Li) as applied to claim 1 above, and further in view of Derenne et al. (US 2012/0075464; hereinafter Derenne).
Arshad fails to show wherein the at least one camera comprises an infrared thermal imaging camera; wherein the non-transitory computer-readable media further comprises instructions for identifying the user's body within the graphic data base on an infrared measurement collected by the infrared thermal imaging camera.  
Derenne discloses a video monitoring system.  Derenne teaches wherein the at least one camera comprises an infrared thermal imaging camera; wherein the non-transitory computer-readable media further comprises instructions for identifying the user's body within the graphic data base on an infrared measurement collected by the infrared thermal imaging camera ([0018], [0046], [0150]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Arshad and Li to additionally utilize IR thermographic imaging as taught by Derenne, in order to track the patient while the cameras may be obstructed.

14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arshad et al. (US 2017/0011200; hereinafter Arshad) in view of Li et al. (US 2018/0184992; hereinafter Li) as applied to claim 1 above, and further in view of Segman (US 2019/0325599).
Arshad fails to show wherein the at least one body proportion comprises a plurality of body proportions, and wherein the non- transitory computer-readable media further comprises instructions for calculating ratios of at least two of the plurality of body proportions.  
Segman discloses body measurements from a camera view display.  Segman teaches wherein the at least one body proportion comprises a plurality of body proportions, and wherein the non- transitory computer-readable media further comprises instructions for calculating ratios of at least two of the plurality of body proportions ([0001]-[0003], [0006], [0017]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Arshad and Li to measure a plurality of body portions and associated ratios as taught by Segman, in order to more accurately calculate various related patient parameters, such as BMI.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arshad et al. (US 2017/0011200; hereinafter Arshad) in view of Li et al. (US 2018/0184992; hereinafter Li) as applied to claim 1 above, and further in view of Nandimandalam et al. (US 2017/0087415; hereinafter Nandimandalam).

Nandimandalam discloses dynamic monitoring of body dimensions over periods of time.  Nandimandalam teaches wherein the memory is configured to store the at least one body proportion, and wherein the non- transitory computer-readable media further comprises instructions for calculating a change in the at least one body proportion over time ([0012], [0076]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Arshad and Li to track changes of the patient over time as taught by Nandimandalam, in order to analyze how the patient has changed as compared to the previous examination, to see if disease has progressed, or if the patient’s body has changed due to for example weight given.  This will allow for trends in the patient’s health to be further analyzed.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arshad et al. (US 2017/0011200; hereinafter Arshad) in view of Li et al. (US 2018/0184992; hereinafter Li) and Nandimandalam et al. (US 2017/0087415; hereinafter Nandimandalam) as applied to claim 15 above, and further in view of Dinesen et al. (US 2015/0018635; hereinafter Dinesen).
Arshad fails to show wherein the at least one body proportion comprises an abdominal region of the user, and wherein the non-transitory computer-readable media 
Dinesen discloses systems for telehealth care pregnancy and birth monitoring. Dinesen teaches wherein the at least one body proportion comprises an abdominal region of the user, and wherein the non-transitory computer-readable media further comprises instructions for calculating a change in body weight of a fetus within the user (growth of the fetus is normally estimated based on distance measure of the pregnant woman’s abdomen, [0003]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Arshad and Li to calculate a change in body weight of a fetus within the user as taught by Dinesen, in order to analyze how the patient has changed as compared to the previous examination, and in order to monitor the health of the fetus and the mother.  It should be noted that in the combined invention of Arshad, Li, and Dinesen, it would have been obvious to one of ordinary skill in the art to utilize the computer and camera based body measurement system of Arshad and Li to analyze the dimensions of the patient’s abdomen as taught by Dinesen, in order to perform the simple measurement technique disclosed by Dinesen in which the distance over the abdomen is measured to analyze the growth of the fetus.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arshad et al. (US 2017/0011200; hereinafter Arshad) in view of Li et al. (US 2018/0184992; hereinafter Li) as applied to claim 19 above, and further in view of Allen et al. (US 2012/0262481; hereinafter Allen).

Allen discloses a medical overlay mirror.  Allen teaches wherein the fixture comprises a partially silvered mirror, and wherein the partially silvered mirror is disposed in front of a lens of the at least one camera ([0096], [0167]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined invention of Arshad and Li to utilize a partially silvered mirror as taught by Allen, in order to capture images from behind objects or from different angles around the user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN CWERN/           Primary Examiner, Art Unit 3793